FINAL REJECTION
This is in response to Applicant claims filed on 10/26/2020. Claims 1-10, and 12-21 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:  Claim 1 recites “a load condition of the gas turbine” at L. 9 and “one or more different load conditions” at L. 11. It is not clear if the “load condition” recited at L. 11 corresponds or is different from the “load condition” recited at L. 9, yielding indefiniteness. To further advance prosecution the “load condition” recited at L. 11 is interpreted as being different from the “load condition” recited at L. 9.

Regarding Claims 2-13: Claims 2-13 are rejected for being dependent on rejected Claim 1.

Regarding Claim 14:  Claim 14 recites “a load condition of the gas turbine” at L. 16 and “one or more different load conditions” at L. 18. It is not clear if the “load condition” recited at L. 18 corresponds or is different from the “load condition” recited at L. 16, yielding 

Regarding Claims 15-17, and 19: Claims 15-17, and 19 are rejected for being dependent on rejected Claim 14.

Regarding Claim 18:  Claim 18 recites “a load condition of the gas turbine” at L. 10 and “different load condition” at L. 14. It is not clear if the “load condition” recited at L. 14 corresponds or is different from the “load condition” recited at L. 10, yielding indefiniteness. To further advance prosecussion the “load condition” recited at L. 14 is interpreted as being different from the “load condition” recited at L. 10.

Regarding Claims 19-20: Claims 19-20 are rejected for being dependent on rejected Claim 18.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9; and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wentzel (US 2016/0061079), as evidenced by Gauthier (US 2011/0265487), and in view of Eiteneer (US 2006/0029534), and further in view of Buzanowski (US 2004/0057888).

Note: For independent claims 1, 14 and 18, the functional recitation “individually tuned during commission” is interpreted as in any engineering design each and every component is tuned/tested/design/manufactured to satisfy all the customers and operational  requirements/specifications set during the commissioning/design of the apparatus. 

Further, regarding the functional recitation "individually tuned during commission" in independent claims 1, 14 and 18, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 

Regarding Claim 1: Wentzel discloses a system (see annotated figure 079’), comprising: 
an exhaust after treatment system (after treatment system, Abstract) configured to treat emissions from an engine (10, Fig. 1), wherein the exhaust after treatment system comprises: 
37; 39, Fig. 1 and annotated figure 079’) arranged in multiple stages (see annotated figure 079’), wherein 
each ammonia injection pair of the plurality of ammonia injection pairs is configured to inject ammonia into an exhaust flow (“exhaust”, Fig. 1) from the engine (see [0026]), and 
each ammonia injection grid of the plurality of ammonia injection grids is individually tuned during commission to operate with one or more different load condition of the engine (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]1). 
Wentzel is silent regarding the engine being a gas turbine engine and the injector pair being an injection grid.
However, Eiteneer teaches that after treatment system (10, Fig. 1) similar to Wentzel having   an ammonia injection grid (12, Fig. 1) to inject ammonia (see abstract) into the exhaust flow (see Figs. 1-3) from a gas turbine ( “gas turbine” see [0013]), wherein the after treatment system can be used for internal combustion and for gas turbine engine (see [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel to have the engine being a gas turbine engine and have the injector pair being an injection grid, as taught by Eiteneer, to use power efficiency/production of gas turbine engine and treat the large exhaust gas flow rates from gas turbines, as recognized by Eiteneer, see [0013].



However, Buzanowski teaches an exhaust after treatment system (100, Fig. 1C) for exhaust flow of a gas turbine (“gas turbine”; [0004]) as Wentzel in view of Eiteneer having housing (80 and wall extended from it, see Fig. 7) configured to receive an exhaust flow (“flue gas”; Figs. 3-5) from the gas turbine, an injection grid (6; Figs. 3-5) within the housing (Figs. 3-5) and comprising a plurality of injection tubes (see annotated figure 888’) configured to selectively (valves 3 provides selection , see Fig. 7 [0043, 49, and 53]) inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine (see [0053] wherein the ammonia ejection is based on the temperature and flow of the flue gases, i.e. load condition).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel in view of Eiteneer to have a housing configured to receive an exhaust flow from the gas turbine, wherein the injection grid is within the housing, as well as the injection grid comprising a plurality of injection tubes  configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, as taught by Buzanowski, to confine exhaust gases and ammonia, increasing interaction and chemical reaction between ammonia and exhaust gases, as 

1For example, see [0042] that recites “controller 46 may be configured to reference lookup tables, databases, operational models [i.e. operational parameters of gas turbine that are established a the time of commissioning to meet customer’s requirements, see Gauthier [009] ] […], the exhaust parameters [i.e. load of the engine] and based on the reference [e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009] set the defined dosing period and the reductant injectors 36 assignments [i.e. tune the dosing and/or assignment of each injectors of each ]”;  see [0047] that discloses a specific amount of reductant to be injected by each injector , e.g. 0. 2/3 liters for the first 3 injectors and 0 liter for the others, for a given temperature and a given mass flow rate, i.e. load of the engine, or equivalently individually tune the injector based on the load of the gas turbine. The relationship parameters between the tuning, amount of reductant injected, and the loads of the gas turbine [i.e. load conditions], is necessarily taken form the references mentioned in [0042], e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009]; and/or see [0045] that recites “adjusting  one or more of reductant injectors 36 timing, reductant injectors 36 sequence, and reductant injectors 36 grouping [i.e. individually tune]” and that discloses the dosing, i.e. tuning, is based on the exhaust flow rate, i.e. loads conditions of the gas turbine; and/or see [0051] that discloses assigning to each injector a different sub-period, i.e. individually tune each injectors.


    PNG
    media_image1.png
    816
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    717
    816
    media_image2.png
    Greyscale




Regarding Claim 2: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski  teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses a combination of ammonia injection grids of the plurality of ammonia injection grids is tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]1) to operate with the specific load condition of the gas turbine ([0040] and [0046] disclose adjusting grouping of the injectors, and adjusting combination of the pair of injectors, based on signals from sensor 48, e.g. exhaust flow rate, temperature, pressure, i.e. load, see [0027]).

Regarding Claim 3: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses  the plurality of ammonia injection grids comprises a first ammonia injection grid (37 or 39, Fig. 1) individually tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]1) to operate with a first load condition (idle, see [0052]) of the gas turbine ([0052] discloses using a subset of injectors, e.g. the first pair 37) , a second ammonia injection grid (39 or 37, Fig. 1) individually tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]1) to operate with a second load condition (normal operation see [0051]) of the gas turbine (normal condition all injectors are used, e.g. the second pair 39), and the first and second load conditions are different (idle condition are different than normal condition).

Regarding Claim 4: Wentzel, as evidenced by Gauthier, in view of Eiteneer teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses the plurality of ammonia injection grids comprises 
a first ammonia injection grid (37, Fig. 1), 
39, Fig. 1), and 
a third ammonia injection grid ([0019] discloses the number of injection grid can be varied, e.g. more than two, as needed),
 the first and second ammonia injection grids are together tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]1)   to operate with a first load condition of the gas turbine, the second and third ammonia injection grids are together tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]1)  to operate with a second load condition of the gas turbine, and the first and second load conditions are different ([0040] and [0046] disclose adjusting grouping of the injectors, and adjusting combination of the pair of injectors, based on signals from sensor 48, e.g. exhaust flow rate, temperature, pressure, i.e. load, see [0027], in addition [0052] discloses for idle, i.e., first load condition, discloses using a subset of upstream injectors, e.g. the first and second pair, and for normal condition, i.e. second load, using all injector, e.g. second and third pair).

Regarding Claim 5: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses a carbon monoxide (CO) oxidation catalyst (44, Fig. 1) and a selective catalytic reduction (SCR) catalyst (34, Fig. 1), and the plurality of ammonia injection grids are axially disposed between the CO oxidation catalyst and the SCR catalyst (see annotated figure 079’).

	Regarding Claim 6: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses a plurality of valves (38, Fig. 1), wherein each respective valve of the plurality of valves is disposed along a respective ammonia flow path (see annotated figure 079’) coupled to a respective ammonia injection grid of the plurality of ammonia injection grids, and each respective valve is configured to be actuated to control the flow of ammonia to the respective ammonia injection grid (one valve 38 may supply, i.e. control the flow, reductant fluid, i.e. ammonia, to two or more injectors 36, i.e. a pair 37 and/or 39, see [0017]).

	Regarding Claim 7: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 7, as stated above,  and Wentzel further discloses a controller (46, Fig. 1) programmed to control ammonia injection into the exhaust flow by the plurality of ammonia injection grids via control of the plurality of valves based on the specific load condition of the gas turbine ([0026] discloses determining based on the exhaust parameter, e.g. load, an amount of reductant that should be sprayed by reductant injector 36, as well the controller regulating operation, i.e. valve, of each reductant injector 36 to inject an appropriate amount of reductant, based on exhaust parameters, i.e. load).

	Regarding Claim 8: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 7, as stated above, and Wentzel further discloses the plurality of valves are configured to be controlled manually (the valves can necessarily be controlled manually, e.g. for verify the good functioning of the valve  and/or during maintenance, manual user input can be entered to activate the valve).

Regarding the functional language “configured to be controlled manually” it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.

Regarding Claim 9: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, and Wentzel see annotated figure 079’).

Regarding Claim 12: Wentzel, as evidenced by Gauthier,  in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 12, as stated above, and Wentzel further discloses a hot selective catalytic reduction (SCR) system (34, Fig. 1).

Regarding Claim 13: Wentzel, , as evidenced by Gauthier,  in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses the engine coupled to the exhaust after treatment system (see annotated figure 079’).


Regarding Claim 14: Wentzel discloses a system (after treatment system, Abstract), comprising: 
an engine (10, Fig. 1); 
a hot selective catalytic reduction (SCR) system (34, Fig. 1) fluidly coupled to the engine (see annotated figure 079’) and configured to treat emissions from the engine (see abstract), wherein the hot SCR system comprises: 
a housing (see annotated figure 079’); 
a carbon monoxide (CO) oxidation catalyst (44, Fig. 1) disposed within the housing; 
a SCR catalyst (34, Fig. 1) disposed within the housing axially downstream of the CO oxidation catalyst (see annotated figure 079’); 
37,39; Fig. 1 and annotated figure 079’) arranged in multiple stages and axially disposed between the CO oxidation catalyst and the SCR catalyst within the housing (injectors 36 are necessarily within the housing, i.e. exhaust pipe, to treat exhaust), wherein 
each ammonia injection pair of the plurality of ammonia injection pairs is configured to inject ammonia into an exhaust flow from the engine (see [0026]), and each ammonia injection pair of the plurality of ammonia injection pairs is individually tuned during commission to operate with one or more load condition of the engine (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]2).
Wentzel is silent regarding the engine being a gas turbine engine and the injector pair being injection grid.
However, Eiteneer teaches that after treatment system (10, Fig. 1) similar to Wentzel having an ammonia injection grid (12, Fig. 1) that can be used for internal combustion and for gas turbine engine (see [003]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel to have the engine being a gas turbine engine and have the injector pair being an injection grid, as taught by Eiteneer, to use power efficiency/efficiency of gas turbine engine and  to treat the large exhaust gas flow rates from gas turbines, as recognized by Eiteneer, see [0013].
Wentzel in view of Eiteneer is silent regarding each injection grid of the injection grid comprising a plurality of injection tubes  configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine.
100, Fig. 1C) for exhaust flow of a gas turbine (“gas turbine”; [0004]) as Wentzel in view of Eiteneer having housing (80 and wall extended from it, see Fig. 7) configured to receive an exhaust flow (“flue gas”; Figs. 3-5) from the gas turbine, an injection grid (6; Figs. 3-5) within the housing (Figs. 3-5) and comprising a plurality of injection tubes (see annotated figure 888’) configured to selectively (valves 3 provides selection , see Fig. 7 [0043, 49, and 53]) inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine (see [0053] wherein the ammonia ejection is based on the temperature and flow of the flue gases, i.e. load condition).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel in view of Eiteneer to have the injection grid comprising a plurality of injection tubes  configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, as taught by Buzanowski, to provide control of the adjustment and distribution of ammonia injection, reduces the occurrence of ammonia slip, provides a better operating window, minimizes blockage by ammonia salts, reduces the start-up times of the SCR process, and continuously matches the changing NOX concentration profile with an ammonia concentration profile, as recognized by Buzanowski,  see [00026].

2For example, see [0042] that recites “controller 46 may be configured to reference lookup tables, databases, operational models [i.e. operational parameters of gas turbine that are established a the time of commissioning to meet customer’s requirements, see Gauthier [009] ] […], the exhaust parameters [i.e. load of the engine] and based on the reference [e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009] set the defined dosing period and the reductant injectors 36 assignments [i.e. tune the dosing and/or assignment of each injectors of each ]”;  see [0047] that discloses a specific amount of reductant to be injected by each injector , e.g. 0. 2/3 liters for the first 3 injectors and 0 liter for the others, for a given temperature and a given mass flow rate, i.e. load of the engine, or equivalently individually tune the injector based on the load of the gas turbine. The relationship parameters between the tuning, amount of reductant injected, and the load of the gas turbine, is necessarily taken form the references mentioned in [0042], e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009]; and/or see [0045] that recites “adjusting  one or more of reductant injectors 36 timing, reductant injectors 36 sequence, and reductant injectors 36 grouping [i.e. individually tune]” and that discloses the dosing, i.e. tuning, is based on the exhaust flow rate, i.e. load of the gas turbine; and/or see [0051] that discloses assigning to each injector a different sub-period, i.e. individually tune each injectors.

Regarding Claim 15: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 14, as stated above, and Wentzel further discloses a combination of ammonia injection grids of the plurality of ammonia injection grids is tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]2) to operate with the specific load condition of the gas turbine ([0040] and [0046] disclose adjusting grouping of the injectors, and adjusting combination of the pair of injectors, based on signals from sensor 48, e.g. exhaust flow rate, temperature, pressure, i.e. load, see [0027]).

Regarding Claim 16: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 14, as stated above, and Wentzel further discloses
a first ammonia injection grid (37, Fig. 1) individually tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]2 ) to operate with a first load condition of the gas turbine, 
a second ammonia injection grid (39, Fig. 1)  individually tuned during commission (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]2) to operate with a second load condition of the gas turbine, and the first and second load conditions are different 13318953-1([0040] and [0046] disclose adjusting grouping of the injectors, and adjusting combination of the pair of injectors, based on signals from sensor 48, e.g. exhaust flow rate, temperature, pressure, i.e. load, see [0027], in addition [0052] discloses for idle, i.e., first load condition, discloses using a subset of upstream injectors, e.g. the first pair, and for normal condition, i.e. second load, using all injector, e.g. the second pair).

Regarding Claim 17: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 14, as stated above, and Wentzel further discloses the plurality of ammonia injection grids comprises 
37, Fig. 1), 
a second ammonia injection grid (39, Fig. 1), and 
a third ammonia injection grid ([0019] discloses the number of injection grid can be varied, e.g. more than two, as needed),
 the first and second ammonia injection grids are together tuned to operate with a first load condition of the gas turbine, the second and third ammonia injection grids are together tuned to operate with a second load condition of the gas turbine, and the first and second load conditions are different ([0040] and [0046] disclose adjusting grouping of the injectors, and adjusting combination of the pair of injectors, based on signals from sensor 48, e.g. exhaust flow rate, temperature, pressure, i.e. load, see [0027], in addition [0052] discloses for idle, i.e., first load condition, discloses using a subset of upstream injectors, e.g. the first and second pair, and for normal condition, i.e. second load, using all injector, e.g. second and third pair).




Regarding Claim 18: Wentzel discloses a system (see annotated figure 079’), comprising: 
an exhaust after treatment system (after treatment system, Abstract) configured to treat emissions from an engine (10, Fig. 1), wherein the exhaust after treatment system comprises: 
a first ammonia injection grid (37, Fig. 1); 
a second ammonia injection grid (39, Fig. 1); and 
([0019] discloses the number of injection grid can be varied, e.g. more than two, as needed), wherein
 the first, second, and third ammonia injection pairs are each configured to inject ammonia see ([0026]) into an exhaust (“exhaust”, Fig. 1) flow from the engine, and wherein the first, second, and third injection pairs are each individually tuned during commission to operate with a different load condition of the gas turbine or different combinations of the first, second, and third ammonia injection pairs are tuned during commission to operate with different load conditions of the engine (see [0034], [0040-47], and [0051-52], as evidenced by Gauthier that show that parameters, and a fortiori injection parameters, are tune during commissioning, see [0009]3)
Wentzel is silent regarding the engine being a gas turbine engine and the injector pair being an injection grid.
However, Eiteneer teaches that after treatment system (10, Fig. 1) similar to Wentzel having an ammonia injection grid (12, Fig. 1) that can be used for internal combustion and for gas turbine engine (see [00013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel to have the engine a gas turbine engine and have the injector pair being an injection grid, as taught by Eiteneer, to use power efficiency/production of the gas turbine and  treat the large exhaust gas flow rates from gas turbines, as recognized by Eiteneer, see [0013].
Wentzel in view of Eiteneer does not explicitly recite a housing configured to receive an exhaust flow from the gas turbine, wherein the  first, second, and third injection grids are within the housing (although a housing is necessarily present to confine the exhaust gases and 
However, Buzanowski teaches an exhaust after treatment system (100, Fig. 1C) for exhaust flow of a gas turbine (“gas turbine”; [0004]) as Wentzel in view of Eiteneer having housing (80 and wall extended from it, see Fig. 7) configured to receive an exhaust flow (“flue gas”; Figs. 3-5) from the gas turbine, an injection grid (6; Figs. 3-5) within the housing (Figs. 3-5) and comprising a plurality of injection tubes (see annotated figure 888’) configured to selectively (valves 3 provides selection , see Fig. 7 [0043, 49, and 53]) inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine (see [0053] wherein the ammonia ejection is based on the temperature and flow of the flue gases, i.e. load condition).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel in view of Eiteneer to have a housing configured to receive an exhaust flow from the gas turbine, wherein the first, second, and third  injection grids are within the housing, as well as the injection grid comprising a plurality of injection tubes  configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, as taught by Buzanowski, to confine exhaust gases and ammonia, increasing interaction and chemical reaction between ammonia and exhaust gases, as well as to provide control of the adjustment and distribution of ammonia injection, reduces the occurrence of ammonia slip, provides a better operating window, minimizes blockage by ammonia salts, reduces the start-up times of the SCR process, and 

3For example, see [0042] that recites “controller 46 may be configured to reference lookup tables, databases, operational models [i.e. operational parameters of gas turbine that are established a the time of commissioning to meet customer’s requirements, see Gauthier [009] ] […], the exhaust parameters [i.e. load of the engine] and based on the reference [e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009] set the defined dosing period and the reductant injectors 36 assignments [i.e. tune the dosing and/or assignment of each injectors of each ]”;  see [0047] that discloses a specific amount of reductant to be injected by each injector , e.g. 0. 2/3 liters for the first 3 injectors and 0 liter for the others, for a given temperature and a given mass flow rate, i.e. load of the engine, or equivalently individually tune the injector based on the load of the gas turbine. The relationship parameters between the tuning, amount of reductant injected, and the load of the gas turbine, is necessarily taken form the references mentioned in [0042], e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009]; and/or see [0045] that recites “adjusting  one or more of reductant injectors 36 timing, reductant injectors 36 sequence, and reductant injectors 36 grouping [i.e. individually tune]” and that discloses the dosing, i.e. tuning, is based on the exhaust flow rate, i.e. load of the gas turbine; and/or see [0051] that discloses assigning to each injector a different sub-period, i.e. individually tune each injectors.


Regarding Claim 19: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 18, as stated above, and Wentzel further discloses the first, second, and third ammonia injection grids are arranged in series (see annotated figure 079’) or parallel relative to the exhaust flow.

Regarding Claim 20: Wentzel, as evidenced by Gauthier, in view of Eiteneer, and further in view of Buzanowski teaches all the limitations of Claim 18, as stated above, and Wentzel further discloses a carbon monoxide (CO) oxidation catalyst (44, Fig. 1) and a selective catalytic reduction (SCR) catalyst (34, Fig. 1), and the first, second, and third ammonia injection grids are axially disposed between the CO oxidation catalyst and the SCR catalyst (see annotated figure 079’).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wentzel, as evidenced by Gauthier, in view of Eiteener, Buzanowski, and further in view of Broderick (US 2015/0093315).

Regarding Claim 8: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 6, as stated above, but is silent regarding the plurality of valves being configured to be controlled manually.
However, Broderick teaches an exhaust after treatment system (system, Abstract) similar to Wentzel having a plurality of ammonia injection grids (70, Fig. 1) and a plurality of valves (110, Fig. 1) where each valve of the plurality of valves is coupled to a respective ammonia see Fig. 1), wherein the plurality of valves are configured to be controlled manually (see [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel in view of Eiteneer and further in view of Buzanowski to have valve being configured to be controlled manually, as taught by Broderick, to provide a way to control the valve that do not required external energy and provide more robustness against failure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wentzel, as evidenced by Gauthier, in view of Eiteneer, Buzanowski, and further in view of Kraemer (US 7,824,636).

Regarding Claim 10: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, and Wentzel further discloses catalyst substrates (34, Fig. 1) being arranged into bricks or packs in parallel relative to the exhaust flow and the plurality of ammonia injection grids (36, Fig. 1) being positioned to be associated with the catalyst substrate, but do not explicitly recites the plurality of ammonia injection grids are arranged in parallel relative to the exhaust flow.
However, Kraemer teaches an exhaust after treatment system (system for reducing the amount of nitrogen oxides, Abstract) for exhaust flow as Wentzel having a plurality of ammonia injection grids (25, Fig. 4a) arranged in parallel relative to the exhaust flow (see arrangement of the grid 25 in Fig. 4a).
.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wentzel, as evidenced by Gauthier, in view of Eiteneer, Buzanowski, and further in view of Wirt (US 7,638,107).


Regarding Claim 21: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches all the limitations of Claim 1, as stated above, but is silent regarding a cooling air grid disposed within the housing axially upstream of the CO oxidation catalyst, wherein the cooling air grid is configured to moderate the temperature of the exhaust flow.

However, Wirt teaches an gas treatment system (see Abstract) for exhaust flow (see arrow in Fig. 3) similar as Wentzel in view of Eiteeneer, having 
a hot selective catalytic reduction (SCR) system (5; Figs. 1-3); 
a carbon monoxide (CO) oxidation catalyst (3,;Figs. 1-3) disposed within an housing (see housing wall in Fig. 1 encapsulating elements 3, 4, 5 , and 11); 
4; Figs. 1-3) arranged between the CO oxidation catalyst and the SCR catalyst (see Fig. 3); and  
a cooling air grid (11; Figs. 2-3) disposed within the housing (see Figs. 1-3) axially upstream of the CO oxidation catalyst (see double arrow for upstream downstream direction), wherein the cooling air grid is configured to moderate the temperature of the exhaust flow (see Col. 4 L. 33-43 ).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel in view of Eiteeneer and further in view of Buzanowski to have a cooling air grid disposed within the housing axially upstream of the CO oxidation catalyst, wherein the cooling air grid is configured to moderate the temperature of the exhaust flow, as taught by Wirt, to provide tempering air, i.e. thermal control, to the exhaust gases , as recognized by Wirt, see Col. 4 L. 33-43.

Regarding the functional language “configured to moderate the temperature of the exhaust flow” it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wentzel, as evidenced by Gauthier, in view of Eiteneer, Buzanowski, Yoshida (US 6,315,969), and further in view of Sengar (US 8,402,755).
Regarding Claim 11: Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski
 teaches all the limitations of Claim 1, as stated above, and  an ammonia injection system (after treatment system, Abstract) but is silent a vaporizer configured to convert the ammonia to a gaseous state prior to providing the ammonia to the plurality of ammonia injection grids, and wherein the vaporizer is configured to utilize an exhaust-air mixture to convert the ammonia to the gaseous state, an exhaust of the exhaust-air mixture being a portion of the exhaust flow treated by the exhaust after treatment system.
However, Yoshida discloses a system (see Fig. 2) similar as Wentzel in view of Eiteneer, having 
an ammonia injection system (160, 166; Fig. 2),
100; Fig. 2) configured to convert ammonia to a gaseous state (vaporizer 100 vaporizes, i.e. convert liquid to vapor/gas, the ammonia) prior to providing the ammonia to a an ammonia injection grid (160 and 166; Fig. 2), and wherein 
the vaporizer is configured to utilize an exhaust-air mixture (125 and 140; Fig. 2) to convert the ammonia to the gaseous state.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentzel in view of Eiteneer and further in view of Buzanowski to have  a vaporizer configured to convert the ammonia to a gaseous state prior to providing the ammonia to the plurality of ammonia injection grids, and wherein the vaporizer is configured to utilize an exhaust-air mixture to convert the ammonia to the gaseous state, as taught by Yoshida, to provide  a more efficient process by using thermal energy available in the exhaust gas flow to vaporize the ammonia.

Wentzel, as evidenced by Gauthier, in view of Eiteneer, Buzanowski and further in view of Yoshida teaches all the above limitation, as stated above, but is silent regarding an exhaust of the exhaust-air mixture being a portion of the exhaust flow treated by the exhaust after treatment system.

However, Sengar teaches a similar vaporization system for the ammonia (40; Fig. 3), as Yoshida, wherein ammonia (42; Fig. 2) is vaporized (48; Fig. 3) using a portion of the exhaust flow treated by the exhaust after treatment system (18; Fig. 3).


, and further in view of Yoshida to have an exhaust of the exhaust-air mixture being a portion of the exhaust flow treated by the exhaust after treatment system, as taught by Sengar, to avoid NOx to be reintroduced into the treatment system.

Regarding the functional language “configured to convert the ammonia to a gaseous state” and “configured to utilize an exhaust-air mixture” it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.




Response to Arguments
Applicant’s arguments filed 10/26/2020 have been considered but are not persuasive for the following reasons:


Regarding the rejection of Claims 1, 14, and 18 under 35 U.S.C. §112(b) as being indefinite:
Applicant asserts that Claim 1 is definite as the limitations “a load condition of the gas turbine” recited at L. 9 and “one or more different load conditions” recited at L. 11 provides  an unambiguous interpretation by one of ordinary skill min the art. 
However, as articulated in the previous and outstanding Office Actions it is not clear if the load condition recited at L. 11 corresponds or is different to the load condition of the gas turbine. In other words, it is not clear if the load condition recited at L. 9 is included in the one or more different load conditions recited in L. 11, corresponds to one of the different load conditions recited in L. 11; corresponds to a relationship, e.g. total sum, partial sum, maximum, of the one or more different load conditions; or is completely different  
Consequently, the rejection of Claims 1, 14, and 18 under 35 U.S.C. §112(b) as being indefinite is valid.


Regarding the rejection of Claims 1, 14, and 18 under 35 U.S.C. §103 as being obvious over Wentzel, Gauthier, Eiteneer and Buzanowski:

 However, as articulated in the previous and outstanding Office Actions Wentzel, Gauthier, Eiteneer and Buzanowski teaches the above mentioned limitation as the following:
Wentzel discloses and a plurality of ammonia injection injector pairs arranged in multiple stages within the housing, and each ammonia injector pair of the plurality of ammonia injection pair is individually tuned during commission to operate with one or more different load conditions of the engine.
Gauthier, provides evidence that parameters in general, i.e. any type of parameters, are tune during commissioning. More precisely Gauthier is used as evidence to show that parameters of an engine, in general and a fortiori injection parameters, are tune during commissioning.
Eiteneer teaches that ammonia injection is performed for both internal and gas turbine engine and that ammonia injection is performed via a grid.
Consequently Wentzel, as evidenced by Gauthier, and in view of Eiteneer teaches a plurality of ammonia injection grid arranged in multiple stages within the housing, and each ammonia injection grid of the plurality of ammonia injection grid is individually tuned during commission to operate with one or more different load conditions of the gas turbine.

Therefore, Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches “plurality of ammonia injection grids arranged in multiple stages within the housing, wherein each ammonia injection grid of the plurality of ammonia injection grids comprises a plurality of injection tubes configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, and each ammonia injection grid of the plurality of ammonia injection grids is individually tuned during commission to operate with one or more different load conditions of the gas turbine”.

 Applicant assert that Wentzel is completely silent with regard to the injectors 36 being specifically setup (i.e. tuned during commission) prior to use for operation with one or more different load conditions of the gas turbine, and further, highlight the difference between the prior art and the claimed invention by asserting that Wentzel in view of Eiteneer discloses adjusting dosing of the injectors based on exhaust parameters detected by sensors 48.
However, Wentzel   recites “controller 46 may be configured to reference lookup tables, databases, operational models [i.e. operational parameters of gas turbine that are established at the time of commissioning to meet customer’s requirements, (see Gauthier [009] wherein parameters are established during commissioning)]  […], the exhaust parameters [i.e. load of the engine since the exhaust parameters are directly related to the load of the engine] and based on the reference [e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009] set the defined dosing period and the reductant injectors 36 
In addition, see [0047] of Gaulthier that discloses a specific amount of reductant to be injected by each injector, e.g. 0. 2/3 liters for the first 3 injectors and 0 liter for the others, for a given temperature and a given mass flow rate, i.e. load of the engine since temperature and mass flow rate of the exhaust gases is directly related to the load, or equivalently individually tune the injector, e.g. adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection, based on the load of the gas turbine.
 The relationship parameters between the tuning, amount of reductant injected, and the loads of the gas turbine [i.e. load conditions], is necessarily taken from the references mentioned in [0042], e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009]; and/or see [0045] that recites “adjusting  one or more of reductant injectors 36 timing, reductant injectors 36 sequence, and reductant injectors 36 grouping [i.e. individually tune by adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection]” and that discloses the dosing, i.e. tuning by adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection, is based on the exhaust flow rate, i.e. loads conditions of the gas turbine since exhaust parameters are directly related to the load of the engine; and/or see [0051] that discloses assigning to each injector a different sub-period, i.e. individually tune each injectors by adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection.


However, Buzanowski teaches an injection grid (6; Figs. 3-5) comprising a plurality of injection tubes (see annotated figure 888’) configured to selectively (valves 3 provides selection closing or opining area of the grid where ammonia is injected, see Fig. 7 [0043, 49, and 53]) inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine (see [0053] wherein the ammonia ejection is based on the temperature and flow of the flue gases, i.e. load condition since temperature and flow of the exhaust gases that exit the turbine engine and goes to the SCR are directly related to the load of the gas turbine, see Kulkarni (20160376956)  in Fig. 7 establishing direct relationship between temperature and flow of the exhaust gases and gas turbine load ). 

In addition, Applicant argues that the interpretation of the of the term “commissioning” as any engineering design each and every component is tuned/tested/design/manufactured to satisfy all the customers and operational requirements/specifications set during the commissioning/design of the apparatus, is contrary to the interpretation to one of ordinary skill in  the art  as it corresponds to conflating the meanings of  the terms “design” and “commissioning”.
However, commissioning is defined as “the process of assuring that all systems and components of a […] industrial plant are designed, installed, tested, operated, and maintained according to the operational requirements of the owner or final client. […] Commissioning activities in the broader sense are applicable to all phases of the project from the basic and 
Consequently, the interpretation of the term “commissioning” is commensurate with the Broadest Reasonable Interpretation.
Furthermore, Applicant asserts that the limitation “Individually tuned during commission” is a structural recitation not a functional recitation, and that even such limitation would be considered as functional weight should be given to this limitation.
However, as articulated in the previous office actions the limitations “individually tuned during commission” is a function language as no structure is present in the mentioned limitation, and only terms directed what the gas turbine does, versus what the gas turbine is. Further, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Consequently, the rejection of Claims 1, 14, and 18 under 35 U.S.C. §103 as being obvious over Wentzel, Gauthier, Eiteneer and Buzanowski is valid.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741